In a proceeding, inter alia, to permanently stay arbitration of an uninsured motorist claim, petitioner, the Government Employees Insurance Company, appeals from a judgment of the Supreme Court, Suffolk County, dated March 24, 1978, which denied the application, with leave to renew. Judgment reversed, on the law, with $50 costs and disbursements, and application to permanently stay arbitration granted. On December 14, 1974 the claimant was injured in an automobile accident. Subsequent thereto she retained attorneys who obtained medical and police reports but, for some unexplained reason, never made inquiry to determine whether the other vehicle involved in the accident was insured. In July, 1977 the claimant retained her present attorneys who, on September 6, 1977, were informed that there was no insurance coverage for the other car that was involved in the accident. On September 12, 1977, 33 months after the accident, a notice of claim was served on the petitioner insurer. The claimant did not set forth any reason why the notice of claim was not filed, as required by section 608 of the Insurance Law, within 90 days after the accident or as soon thereafter as practical. We conclude that such notice of claim was, as a matter of law, served untimely (see Matter of Acevedo v MVAIC, 56 AD2d 817 [a delay of seven and one-half months]; Matter of Pasternack v MVAIC, 48 AD2d 837 [a delay of seven and one-half months]; Matter of Becton v MVAIC, 35 AD2d 660, affd 29 NY2d 942 [a delay of nine months]). Mollen, P. J., Latham, Damiani and Titone, JJ., concur.